DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-12, in the reply filed on 16 May 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Additional limitations not interpreted under 35 USC 112(f) may be included here at the examiner’s discretion for clarity of claim interpretation. Such claim limitations are:
i.	Claims 6-7 and 9, “artificial light source”, which has not been interpreted under 35 USC 112(f) because this terminology would have been understood by the person of ordinary skill in the art as a common name for a broad class of structures which generate light.
ii.	Claim 6, “support structure”, which has not been interpreted under 35 USC 112(f) because this terminology would have been understood by the person of ordinary skill in the art as a common name for a broad class of structures which allow positioning or support of components in a device.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Effective Date of the Claims is 12 May 2014
There is no teaching in the provisional application 61/855,207 of a silicone optical material interposed between the silicone optic and the pre-formed component, or of such material interposed between the partially cured silicone optic and the pre-formed component. Accordingly, the effective date of the claims is 12 May 2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Spinger (WO 2013/160823 A1) in view of Davis (WO 2012/171013 A2) and Ohta (US 2014/0307447).
	It is noted that the subject matter in Ohta relied upon below has an effective date of 12 April 2013, i.e. it is supported by the foreign priority document. In any event, the current claims have an effective date of 12 May 2014, as detailed above, and thus the 11 April 2014 filing date of Ohta is also sufficient.
	Regarding claim 6, Spinger teaches a light fixture, comprising an artificial light source (Abstract; page 4, lines 24-34; and an optical component configured to direct light emitted from the artificial light source (Figure 6).
	Spinger differs from claim 6 in that:
i.	Spinger does not teach the optical component includes a pre-molded silicone optic initially provided in an only partially cured state, a pre-formed component, formed of a first material and having a first region configured to pass light therethrough, and a silicone optical material that is first interposed between, and directly contacts, both of (a) the pre-molded silicone optic in the only partially cured state, and (b) the pre-formed component, and is subsequently cured to adhere the pre-molded silicone optic to the pre-formed component.
ii.	Spinger does not teach support structure that positions the optical component with the pre-molded silicone optic between the pre-formed component and the artificial light source, such that when light is emitted from the artificial light source, the light will be directed into and pass through the pre-molded silicone optic prior to passing through the first region.
	(i)	Spinger teaches the optical component may be a Fresnel lens element, but does not recite any particular material (page 12, lines 12-16). Davis teaches a pre-molded cured silicone Fresnel lens joined to a glass pre-formed component having the claimed first region configured to pass light therethrough, and a silicone optical material interposed between and directly contacting the pre-molded silicone optic and pre-formed component (Figure 1; paragraphs 4, 6, 26 and 29-30). The advantage of this arrangement is that a very thin silicon Fresnel lens is protected by the glass carrier which forms an outer surface to provide resistance against water, extreme temperatures, and to provide durability (paragraph 4). The interposed silicone optical material provides the desired adhesion between the optic and the glass carrier and also serves to reduce stress deformation of the silicone optic (Abstract; 17, 29-30 and 34). As to the recitations of being partially cured and subsequently cured, such process limitations only limit the claimed product to the extent that they imply a particular structure. See MPEP 2113. These limitations do not distinguish over a cured silicone optic adhered to a glass carrier with a silicone optical material as in Spinger because the claimed silicone optic is cured in the final product of a light fixture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Spinger because one of ordinary skill in the art would have been motivated to provide a known suitable Fresnel lens structure as the Fresnel lens of Spinger, as suggested by the above noted teachings of Davis, and/or to achieve the above noted advantages taught by Davis.
	(ii)	While the claimed structure is not recited by Spinger, naturally such support structure must be provided to position the Fresnel lens optic and the light source. It is generally known to provide such support structure for positioning light sources and optic elements in a light fixture. See Ohta (Figure 3). As to positioning such that light passes through the optic prior to the first region, this is suggested by the above noted teachings of Davis to protect the thin silicone optic from the external environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Spinger because one of ordinary skill in the art would have been motivated to provide suitable support structure for positioning the optic and light source as suggested by Ohta, and to orient the glass carrier and silicone optic as suggested by the above noted teachings of Davis.
	Regarding claim 7, Spinger teaches the claimed heat sink (Figure 1; page 11, line 1).
	Regarding claim 8, Spinger teaches that the optic can be relatively close to the light source, directly above the spreading element of the light source, or at a slight distance from the spreading element of the light source to achieve the desired light spreading effect (page 7, lines 28-34). Spinger also teaches it is desirable for lighting element to be compact (page 3, line 33). Accordingly, it is reasonably clear that the distance between the first region of the glass cover component and the heat sink, which is provided under the light source, would be provided as a matter of routine experimentation to provide a compact light fixture which achieves the desired light spreading effect, i.e. the claimed distance is a readily apparent result effective variable from the teachings of Spinger to achieve a desired compactness. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified light fixture of Spinger because one of ordinary skill in the art would have been motivated to provide a desired compactness as a matter of routine experimentation for the reasons provided above.
	Regarding claim 9, Spinger clearly suggests the claimed reflector (Figure 1; page 5, lines 26-34; page 6, lines 1-2; page 11, lines 4-6).
	Regarding claim 10, Spinger clearly suggests the claimed cross-sectional shape which has the plurality of wedge-shaped protrusion extending toward the light source, i.e. way from the pre-formed glass cover component in the modified light fixture of Spinger.
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 11-12, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide these additional limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745